I respectfully dissent. I would affirm the decision of the trial court because I am, like the trial judge here, an imprecise speaker.
I do not believe that the trial court, when it used the phrase "double jeopardy," was intending to apply that doctrine to this case. It was just a manner of speaking, a way of describing the unique factual situation here. It was not an application of an incorrect legal standard to the facts in this case.
My review of the record leads me to find that the trial court reached these conclusions. The trial court found that Trooper Pack tested Melvan and, finding him not to be under the influence, allowed him to proceed. Trooper Hopkins, hearing the loud muffler as Pack had, also had the right to stop Melvan. There is no question about the legality of either stop, but the motion to suppress raised the question of whether Hopkins had probable cause to arrest Melvan for DUI.
If you accept Trooper Hopkins's testimony, then clearly the state met its burden of proof and the motion should not have been granted. But the court also had to consider the fact that shortly before, Trooper Pack had reached a different conclusion about Melvan's condition. After considering the conflict, the court held that although it was a close question, the state had failed to meet its burden of proof on probable cause.
I agree when the majority opinion says that we must be bound to the facts as the trial court finds them. I will concede that the trial court's comments cited in the majority opinion are not as precise as we might like, but the court was speaking extemporaneously. I would not inflate an imprecise use of words, however, to find error as a matter of law. The correct standard was used by the trial court in this case. It had to decide as a matter of fact whether Trooper Hopkins had probable cause to arrest Melvan for DUI. In light of Trooper Pack's action, the court found that the facts needed to show probable cause were not proven.
The majority opinion suggests, in a footnote, that the trial court on remand should decide if Hopkins had probable cause to make a DUI arrest. I think that has already been decided, that the court has already found that he did not. I would affirm.
Thus, I dissent. *Page 452